IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                              OCTOBER 13, 2009 Session

    ARLENE R. STARR v. PAUL B. HILL, SR., and PAUL B. HILL, JR.

               Direct Appeal from the Circuit Court for Shelby County
                    No. CT-006836-03     James F. Russell, Judge


               No. W2009-00524-COA-R3-CV - Filed February 18, 2010


After Plaintiff was injured in a car accident, she filed suit against the minor who was driving
the other vehicle and against the minor’s father, alleging that he was vicariously liable for
the acts of his son pursuant to the family purpose doctrine. Father moved for summary
judgment, claiming that the undisputed facts showed that the family purpose doctrine was
inapplicable as a matter of law. Plaintiff moved for partial summary judgment, claiming that
the family purpose doctrine was applicable as a matter of law. The trial court denied
Plaintiff’s motion for partial summary judgment and granted summary judgment to Father.
Plaintiff appeals. We reverse and remand for entry of an order granting Plaintiff’s motion,
as we find the family purpose doctrine applicable to this case.


Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Circuit Court Reversed and
                                    Remanded

A LAN E. H IGHERS, P.J., W.S., delivered the opinion of the Court, in which D AVID R. F ARMER,
J., and H OLLY M. K IRBY, J., joined.

S. Newton Anderson, Memphis, Tennessee, for the appellant, Arlene R. Starr

Kirk A. Caraway, Heather W. Fletcher, Memphis, Tennessee, for the appellee, Paul B. Hill,
Sr.
                                           OPINION

                           I.   F ACTS & P ROCEDURAL H ISTORY

       On December 24, 2002, Paul B. Hill, Jr. (“Son”) was involved in an automobile
accident in which Arlene R. Starr (“Plaintiff”) was seriously injured. Son was driving a 1985
Mercedes Benz that was titled to and insured by Paul B. Hill, Sr. (“Father”). Father had
purchased the Mercedes for Son to drive when he obtained his driver’s license on his
sixteenth birthday, which was approximately one month before the accident.

        Plaintiff filed suit against Father and Son, asserting that Father was vicariously liable
for the negligent actions of Son under the family purpose doctrine. Father filed a motion for
summary judgment, contending that the family purpose doctrine was inapplicable. Plaintiff
then filed a motion for partial summary judgment, claiming that the family purpose was
applicable as a matter of law. The trial court ultimately denied Plaintiff’s motion for partial
summary judgment and granted summary judgment to Father, finding the family purpose
doctrine inapplicable. Plaintiff non-suited her claim against Son, and the trial court entered
a revised order granting summary judgment to Father. Plaintiff timely filed a notice of
appeal.

                                   II.    I SSUES P RESENTED

       On appeal, Plaintiff contends that the trial court erred in denying her motion for partial
summary judgment and in granting summary judgment to Father. For the following reasons,
we reverse the decision of the circuit court and remand for entry of an order granting
Plaintiff’s motion for partial summary judgment.

                                III.     S TANDARD OF R EVIEW

         A motion for summary judgment should be granted only “if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with the affidavits, if any, show
that there is no genuine issue as to any material fact and that the moving party is entitled to
a judgment as a matter of law.” Tenn. R. Civ. P. 56.04. “The party seeking the summary
judgment has the burden of demonstrating that no genuine disputes of material fact exist and
that it is entitled to a judgment as a matter of law.” Green v. Green, 293 S.W.3d 493, 513
(Tenn. 2009) (citing Martin v. Norfolk S. Ry., 271 S.W.3d 76, 83 (Tenn. 2008); Amos v.
Metro. Gov’t of Nashville & Davidson County, 259 S.W.3d 705, 710 (Tenn. 2008)).
Assuming that the facts being considered are found in the record and admissible in evidence,
the next inquiry is whether a factual dispute actually exists. Id. at 514. “If reasonable minds
could justifiably reach different conclusions based on the evidence at hand, then a genuine

                                               -2-
question of fact exists.” Id. (citing Martin, 271 S.W.3d at 84; Louis Dreyfus Corp. v. Austin
Co., 868 S.W.2d 649, 656 (Tenn. Ct. App. 1993)). “If, on the other hand, the evidence and
the inferences reasonably drawn from the evidence would permit a reasonable person to reach
only one conclusion, then no material factual dispute exists, and the question can be disposed
of as a matter of law.” Id. (citing Godfrey v. Ruiz, 90 S.W.3d 692, 695 (Tenn. 2002); Seavers
v. Methodist Med. Ctr. of Oak Ridge, 9 S.W.3d 86, 91 (Tenn. 1999)). Still, not every factual
dispute requires the denial of a motion for summary judgment. Id. To warrant denial of a
motion for summary judgment, the factual dispute must be material, meaning “germane to the
claim or defense on which the summary judgment is predicated.” Id. (citing Eskin v. Bartee,
262 S.W.3d 727, 732 (Tenn. 2008); Luther v. Compton, 5 S.W.3d 635, 639 (Tenn. 1999)).

        When the moving party does not bear the burden of proof at trial, it may make the
required showing and shift the burden of production to the nonmoving party by either: (1)
affirmatively negating an essential element of the nonmoving party’s claim; or (2) showing
that the nonmoving party cannot prove an essential element of the claim at trial. Hannan v.
Alltel Publ’g Co., 270 S.W.3d 1, 8-9 (Tenn. 2008). “[T]o negate an essential element of the
claim, the moving party must point to evidence that tends to disprove an essential factual
claim made by the nonmoving party.” Martin, 271 S.W.3d at 84 (citing Blair v. W. Town
Mall, 130 S.W.3d 761, 768 (Tenn. 2004)). On the other hand, “a plaintiff who files a motion
for partial summary judgment on an element of his or her claim shifts the burden by alleging
undisputed facts that show the existence of that element and entitle the plaintiff to summary
judgment as a matter of law.” Hannan, 270 S.W.3d at 9, n.6. “If the moving party makes a
properly supported motion, then the nonmoving party is required to produce evidence of
specific facts establishing that genuine issues of material fact exist.” Martin, 271 S.W.3d at
84 (citing McCarley v. W. Quality Food Serv., 960 S.W.2d 585, 588 (Tenn. 1998); Byrd v.
Hall, 847 S.W.2d 208, 215 (Tenn. 1993)).

       The resolution of a motion for summary judgment is a matter of law, which we review
de novo with no presumption of correctness. Martin, 271 S.W.3d at 84. However, “we are
required to review the evidence in the light most favorable to the nonmoving party and to
draw all reasonable inferences favoring the nonmoving party.” Id. (citing Staples v. CBL &
Assocs., Inc., 15 S.W.3d 83, 89 (Tenn. 2000)). Summary judgment is appropriate “when the
undisputed facts, as well as the inferences reasonably drawn from the undisputed facts,
support only one conclusion – that the moving party is entitled to a judgment as a matter of
law.” Green, 293 S.W.3d at 513 (citing Griffis v. Davidson County Metro. Gov't, 164 S.W.3d
267, 283-84 (Tenn. 2005); Pero's Steak & Spaghetti House v. Lee, 90 S.W.3d 614, 620 (Tenn.
2002)).




                                             -3-
                                      IV.   D ISCUSSION

       The family purpose doctrine was first adopted in Tennessee in King v. Smythe, 204
S.W. 296 (Tenn. 1918), and it is now “firmly established in this state.” Camper v. Minor, 915
S.W.2d 437, 447 (Tenn. 1996). Under the family purpose doctrine, “the head of a household
who maintains a motor vehicle for the general use and convenience of the family is liable for
the negligence of any member of the family driving the vehicle, provided the driver received
express or implied consent.” Id. In Camper, the Court recognized the numerous justifications
cited by Tennessee courts in support of the family purpose doctrine:

       First, the doctrine is based in part on the presumption that the child is subject
       to parental control. Adkins v. Nanney, 169 Tenn. 67, 82 S.W.2d 867 (1935). By
       imposing vicarious liability, the courts hoped to provide parents with an
       incentive to ensure that the actions of their children conform to the
       requirements of law. As stated by the King court, “[i]f owners of automobiles
       are made to understand that they will be held liable for injury to person and
       property occasioned by their negligent operation by infants or others who are
       financially irresponsible, they will doubtless exercise a greater degree of care
       in selecting those who are permitted to go upon the public streets with such
       dangerous instrumentalities.” King, 204 S.W. at 298. Second, the courts
       justified the doctrine on a somewhat modified form of the “enterprise theory.”
       As one court explained in an unpublished opinion in 1993, “one who furnishes
       and maintains the vehicle for the convenience of his family members is
       regarded as making such use his own business so that the family member driver
       is furthering the owner's own purpose.” (emphasis added). The courts reasoned
       that because the head of the household was benefiting from such activity, he or
       she ought to be liable for the accidents that will inevitably result. Finally, the
       doctrine was thought important in providing innocent victims “substantial
       justice.” As this Court explained in King, [204 S.W. at 298]

              [A]s a matter of practical justice to those who are injured, we
              cannot close our eyes to the fact an automobile . . . is dangerous
              to life and limb and must be operated with care. If an
              instrumentality of this kind is placed in the hands of his family by
              a father, for the family's pleasure, comfort, and entertainment, the
              dictates of natural justice should require that the owner should be
              responsible for its negligent operation, because only by doing so,
              as a general rule, can justice be attained. A judgment for
              damages against an infant . . . would be an empty form.



                                              -4-
Camper, 915 S.W.2d at 447.

        The family purpose doctrine applies when two requirements have been satisfied: (1)
“the head of the household must maintain an automobile for the purpose of providing pleasure
or comfort for his or her family,” and (2) “the family purpose driver must have been using the
motor vehicle at the time of the injury in furtherance of that purpose with the permission,
either expressed or implied, of the owner.” 1 Camper, 915 S.W.2d at 447 (citations omitted).
On appeal, the parties dispute whether Father was the head of the household, for purposes of
the family purpose doctrine, and whether he purchased the Mercedes for the purpose of
providing pleasure or comfort to his family. Both parties contend that the undisputed facts
entitle them to judgment as a matter of law.

                                        A.    Head of Household

       The automobile accident at issue occurred on December 24, 2002. Son’s parents had
separated less than four months earlier, on August 31, 2002, when Father moved out of the
marital residence and temporarily moved into his parents’ home. Son continued to live with
his mother and younger sister in the marital residence. Son’s parents were divorced by decree
on October 7, 2002. The divorce decree provided that the children’s mother would be their
primary residential parent, and pursuant to the parenting plan, Father would have parenting
time with the children every other weekend and overnight on Wednesdays, in addition to
various holidays. The plan further provided that each parent would make decisions regarding
the day-to-day care and control of the children while the children were residing with that
parent, that certain decisions would be made jointly, and that their mother must consult with
Father on all major decisions.

       The marital dissolution agreement also required Father to provide an automobile for
each of his children when they reached the age of sixteen, with the vehicle to be chosen at
Father’s discretion. When Son turned sixteen on November 25, 2002, Father provided the
Mercedes for him to drive.

         Although Father did not intend to establish a residence at his parents’ house, he was
still living with them on December 24, 2002, at the time of Son’s accident. In the two months


        1
          “[T]he plaintiff does not have to prove negligence on the part of the head of the household in order
to recover from him or her when the plaintiff is injured by the tortious conduct of the driver.” Camper, 915
S.W.2d at 448 (citing Prosser and Keeton on the Law of Torts, § 73, at 524-27 (5th ed. 1984)). The head of
the household is held liable “not because of any negligent act committed by that person,” but because, as a
matter of public policy, the actions of the driver are imputed to the head of household due to the agency
relationship that is deemed to exist between him or her and the driver. Id.

                                                     -5-
since the divorce, the parties had not strictly enforced the provisions of the parenting plan and
had allowed the children to visit Father whenever they pleased. During his deposition, Father
testified that he and the children would play golf together or go to dinner on the weekends,
but that Son only stayed overnight at Father’s parents’ house once, and the daughter stayed
there twice. Son testified that he had gone to see Father at his parents’ house “a few times.”

        Father testified that his ex-wife had always handled the “decision-making in regard to
the children” during their marriage, and that the situation did not change after the divorce.
Father acknowledged that, pursuant to the parenting plan, he had the right and ability to have
control over the children on any of his scheduled days of residential parenting time if he “felt
like exercising it.” In other words, according to Father, it was not that he lacked the right or
ability to exercise control over the children, he was “just simply not exercising the control.”

        Neither parent had established any rules for Son regarding his use of the Mercedes.
Father said that he relied on Son’s mother to set the parameters of Son’s driving privileges.
Son initially testified that most decisions were made for him by his mother and Father.
However, when asked by his (and Father’s) counsel whether his mother made day-to-day
decisions for him, Son responded, “Yes, sir.” Son said he was not aware of the parenting
plan’s provisions requiring that certain decisions be made jointly, but he said, “he’s my father.
I just assumed he would always have the right.”

       Although it is clear that the family purpose doctrine applies where “the head of the
household” maintains an automobile for the purpose of providing pleasure or comfort for “his
or her family,” Camper, 915 S.W.2d at 447, Tennessee courts have not attempted to define
the phrase “head of the household” but have decided the issue depending on the facts and
circumstances of each case. A child’s age is not determinative, as “the ‘family purpose
doctrine’ applies to an adult as well as to a minor.” Boles v. Russell, 252 S.W.2d 801, 803
(Tenn. Ct. App. 1952). When the Tennessee Supreme Court adopted the family purpose
doctrine in King, 204 S.W. at 298, it noted that “[t]he father, as owner of the automobile and
as head of the family, can prescribe the conditions upon which it may be run upon the roads
and streets, or he can forbid its use altogether. He must know the nature of the instrument and
the probability that its negligent operation will produce injury and damage to others.”

        In Johnson v. Steverson, No. W1999-00627-C0A-R3-CV, 2000 WL 1285282, at *2
(Tenn. Ct. App. Aug. 30, 2000), this Court concluded that a family can have more than one
“head of household” for purposes of the application of the family purpose doctrine. In that
case, the father was physically incapacitated and terminally ill, but mentally fit. Id. The
mother claimed that she was the head of the household due to the father’s incapacitation.
However, because he was the child’s father and the co-owner of the vehicle, we concluded
that the father had “both the legal and parental authority” to grant or deny the son permission

                                               -6-
to use the vehicle. Id. As the father and mother were “partners in marriage, partners in the
rearing of their children, and co-owners of [the vehicle],” we classified them both as heads
of the household. Id.

        In Hill v. Smith, 222 S.W.2d 207, 207-208 (Tenn. Ct. App. 1949), the Court applied
the family purpose doctrine to hold a mother liable when her child was driving her car, even
though the father was considered the head of the family. The Court quoted the justifications
for the family purpose doctrine expressed in King, emphasizing the statement that “If owners
of automobiles are made to understand that they will be held liable for injury to the person and
property occasioned by their negligent operation by infants or others who are financially
irresponsible, they will doubtless exercise a greater degree of care in selecting those who are
permitted to go upon the public streets with such dangerous instrumentalities.” Id. at 208-
209.

       On appeal, Father contends that he cannot be considered the head of the household for
purposes of the family purpose doctrine because he did not live with Son at the time of the
accident. It is undisputed that Father had moved out of the marital residence nearly four
months earlier and was living with his parents until he could establish a separate residence.
Father points out that in Thurmon v. Sellers, 62 S.W.3d 145, 156 (Tenn. Ct. App. 2001), the
court generally described the family purpose doctrine as “a court-created legal fiction by
which the owner of an automobile is held vicariously liable when the car is negligently driven
by a member of the immediate household.” (emphasis added). Father claims that it can be
presumed from this statement that the car owner must live with the driver at the time of the
accident in order to be liable under the family purpose doctrine. Father further argues that
because he did not have residential parenting time with Son pursuant to the parenting plan on
the day of the accident, he cannot be considered the head of household.2

        We recognize that in most cases where Tennessee courts have applied the family




        2
           On December 24, 2002, the day of the accident, Mother had residential parenting time according
to the parenting plan schedule. The parenting plan provided that in even years, Mother was allowed
residential parenting time with the children during winter break from December 18 until December 25 at
noon, and Father would have residential parenting time from December 25 at noon until January 1. Despite
the plan, however, on the night of December 24, following the accident, the children attended a family
function with Father. It is our opinion that the parties’ residential parenting time schedule does not control
the issue of whether Father was a head of the household. The applicability of the family purpose doctrine
should not rise or fall depending upon whether the accident occurred on a certain day of the week, or in an
even or odd year.

                                                     -7-
purpose doctrine, the head of the household resided with the driver of the vehicle.3 However,
that does not necessarily mean that if parties maintain more than one residence, application
of the doctrine is precluded. We find no Tennessee authority addressing whether a parent
must actually reside in the same dwelling as the driver at the time of the accident in order to
be considered a head of the household. 4 It appears that no Tennessee appellate court has
considered whether an alternate residential parent can be considered a head of the household
for purposes of the family purpose doctrine. However, other courts have addressed these
issues.

       In Herman v. Magnuson, 277 N.W.2d 445, 459 (N.D. 1979), a father cited various
dictionary definitions of the terms “family” and “household” in support of his position that
he could not be considered the head of his son’s household for purposes of the family car
doctrine if he did not reside under the same roof as the son. The Supreme Court of North
Dakota concluded that this argument was too narrow, explaining that the totality of the
circumstances surrounding the parties’ relationship must be considered in order to be
consistent with the agency basis of the family purpose doctrine. Id. at 460. “While the
maintenance of a single physical abode is important, it is but one indicium of family
membership.” Id. The Court explained that other jurisdictions had “looked beyond the
important but not dispositive factor of maintenance of separate physical abodes and delved
into the relationship between the operator of the vehicle and members of the family of the
alleged head of the household.” Id. The determinative factor was “whether or not the
operator of the vehicle had severed his or her relationship with the family of the head of the
household so as to terminate the fictitious agency relationship upon which the ‘family car’
doctrine is premised.” Id.

       In Cox v. Rewis, 429 S.E.2d 314, 316 (Ga. Ct. App. 1993), the Georgia Court of
Appeals applied the family purpose doctrine where a son, whose parents were divorced, lived
with his father but was visiting his mother and wrecked her vehicle. The Court stated, “Where

        3
            In Henley v. Dale, No. M1999-02799-COA-R3-CV, 2002 WL 100402, at *16 (Tenn. Ct. App.
Jan. 28, 2002), the Court found the family purpose doctrine applicable to hold a father liable for his son’s
negligence even though the father’s two sons were residing with their grandmother at the time of the accident
because the father and mother were going through a divorce. The Court stated that the jury could have
rationally concluded, among other things, that the father was the head of the household. However, it is not
clear from the opinion whether the parties actually raised the “head of household” issue on appeal.
        4
           In Faulkner v. Skelton, No. W1999-00621-COA-R3-CV, 2001 WL 13230, at *4 (Tenn. Ct. App.
Jan. 5, 2001), the court recognized that “other courts have held that a parent of the driver of a vehicle who
furnishes the vehicle, but does not live with the driver, may be deemed the head of the driver's household
under the family purpose doctrine.” (citing Alexander v. Kendrick, 213 S.E.2d 911, 914 (Ga. Ct. App. 1975)).
However, the court declined to extend that conclusion to the facts of the case before it where the alleged head
of household was a non-parent who did not reside with the driver.

                                                      -8-
the parents have been divorced, with the non-custodial parent furnishing an automobile to the
child, the family purpose doctrine is applicable.” 5 Id. (citing Esco v. Jackson, 185 Ga. App.
901(1), 366 S.E.2d 309 (1988); Alexander v. Kendrick, 134 Ga. App. 249, 251(4), 213 S.E.2d
911 (1975)).

        We find these courts’ reasoning persuasive, as a broader interpretation of “head of
household” is necessary in order to effectuate the policies behind the family purpose doctrine
in light of the realities of our modern society. We likewise conclude that the existence of a
single physical place of abode is but one factor to consider when determining whether the
person who maintained the vehicle is a head of the household for purposes of the family
purpose doctrine, and the maintenance of separate residences does not automatically preclude
a finding that the family purpose doctrine applies. Therefore, we reject Father’s contention
that the family purpose doctrine is inapplicable as a matter of law due to his separate
residence.

        Next, Father claims that “to hold [him] liable for the acts of his son would violate the
purpose behind the family purpose doctrine, which is to hold the person with the most control
and influence over a family responsible for his or her child’s actions.” We recognize that
“[o]ne of the grounds upon which the family purpose doctrine is based is the fact that the child
is subject to parental control.” Gray v. Amos, 869 S.W.2d 925, 927 (Tenn. Ct. App. 1993)
(citing Adkins, 82 S.W.2d at 867). But the doctrine has other justifications as well, as the
court explained in Camper, 915 S.W.2d at 447 (citing King, 204 S.W. at 298):

        [A]s a matter of practical justice to those who are injured, we cannot close our
        eyes to the fact an automobile . . . is dangerous to life and limb and must be
        operated with care. If an instrumentality of this kind is placed in the hands of
        his family by a father, for the family’s pleasure, comfort, and entertainment, the
        dictates of natural justice should require that the owner should be responsible
        for its negligent operation, because only by doing so, as a general rule, can
        justice be attained. A judgment for damages against an infant . . . would be an
        empty form.

In other words, the family purpose doctrine “puts the financial responsibility of the owner

        5
          In another case involving divorced parents, Bell v. West, 284 S.E.2d 885, 887 (W. Va. 1981), the
West Virginia Supreme Court concluded that a son’s relationship with his non-custodial father was too
attenuated to support application of the family purpose doctrine. Following the parents’ divorce, the son had
lived with his mother for eight years. Then, two years before the accident, he quit school and moved to
another state, apparently on his own. He had only visited his family in West Virginia three times during the
past two years. Therefore, the Court affirmed an award of summary judgment to the father. The facts of this
case are clearly distinguishable.

                                                     -9-
behind the car while it is being used by a member of the family who is likely to be financially
irresponsible, in furtherance of the purpose for which the car is kept . . . .” Williamson v.
Howell, 13 Tenn. App. 506 (1931).

        Moreover, Father had legal and parental authority to grant or deny Son permission to
use the vehicle, if he chose to exercise it.6 Father had authority as Son’s parent, with legally
enforceable residential parenting time and decision-making rights pursuant to the recently
entered divorce decree. He also had sole discretion to choose the vehicle provided to Son.
Furthermore, Father was the sole owner and insurer of the vehicle. Father contends that he
was not authorized to deny Son permission to use the Mercedes because he was bound by the
marital dissolution agreement to procure an automobile for Son when he turned sixteen.
However, the parenting plan provided that the mother and Father would consult on all major
decisions involving the children. By imposing vicarious liability through the family purpose
doctrine, “the courts hoped to provide parents with an incentive to ensure that the actions of
their children conform to the requirements of law.” Camper, 915 S.W.2d at 447. Father
cannot escape liability under the doctrine simply because he did not exercise his authority over
Son’s driving privileges in the few short weeks that he drove the vehicle prior to the accident.
See Thurmon, 62 S.W.3d at 158 (finding the family purpose doctrine applicable although the
father did not restrict his son’s use of the vehicle). In short, we reject Father’s contention that
he lacked authority to control Son’s use of the Mercedes that Father owned and insured.

       For the aforementioned reasons, we reject Father’s assertions and conclude that the
undisputed facts show the existence of this element of the family purpose doctrine – that
Father was a head of the household for purposes of the family purpose doctrine.

               B.    The Purpose of Providing Pleasure or Comfort to the Family

       Although we have determined that Father is a head of the household for purposes of
the family purpose doctrine, we must still consider whether he provided the vehicle for a
family purpose, or, in other words, whether he maintained it “for the purpose of providing
pleasure or comfort for his or her family.” 7 Father contends that the family purpose doctrine


        6
           For the family purpose doctrine to apply, it is not necessary that the parent have specific
knowledge that the child is using the vehicle at the time of the accident. See, e.g., Henley, 2002 WL 100402,
at *15 (finding the family purpose doctrine applicable when a son wrecked a vehicle during “an early
morning, drunken joyride,” of which the father and owner of the vehicle had no knowledge). “The car must
be driven with the permission of the owner, but this may be inferred from very general circumstances.” Gray
v. Mitsky, 280 S.W.3d 828, 830 (Tenn. Ct. App. 2008) (quoting Thurmon, 62 S.W.3d at 156).
        7
            Another requirement of the family purpose doctrine is that “the family purpose driver must have
                                                                                               (continued...)

                                                     -10-
is inapplicable as a matter of law because he did not provide the Mercedes to Beau for the
purpose of providing pleasure or comfort to the family.

        More specifically, Father first contends that he maintained the Mercedes not for the use
of the family, but for the use of Son, specifically. In Camper, 915 S.W.2d at 447, the Court
explained that “the head of a household who maintains a motor vehicle for the general use
and convenience of the family is liable for the negligence of any member of the family driving
the vehicle, provided the driver received express or implied consent.” (emphasis added).
Father claims that because he purchased the Mercedes for Son and a separate vehicle for his
younger daughter when she turned sixteen, then the Mercedes was not maintained for the
general use and convenience of the family. Father points out that in Droussiotis v. Damron,
958 S.W.2d 127, 133 (Tenn. Ct. App. 1997), the Court noted that one question arising from
the facts before it was “whether multiple automobiles furnished specifically to particular
members of a family and not for the general and unrestricted use of all members of the family
are ‘family purpose’ vehicles?” The Court did not address the issue because it resolved the
case on other grounds, but Father claims that the Court’s concern over the issue demonstrates
that there is a difference between maintaining an automobile for the general use of the entire
family and maintaining one for a specific family member. However, Father does not attempt
to explain how these two situations are different, and we do not discern any meaningful
difference between the two for purposes of the applicability of the family purpose doctrine.
The policies underlying the family purpose doctrine would not be served if a parent could
escape liability under the doctrine by simply purchasing multiple vehicles for his or her
children rather than a single vehicle.

       Again, we find no Tennessee case resolving this issue.8 Not long after our Supreme
Court adopted the family purpose doctrine in King v. Smythe, 204 S.W. 296 (Tenn. 1918), the
Court discussed the doctrine again in Meinhardt v. Vaughn, 17 S.W.2d 5 (Tenn. 1929). In


        7
         (...continued)
been using the motor vehicle at the time of the injury in furtherance of [the family] purpose with the
permission, either expressed or implied, of the owner.” Camper, 915 S.W.2d at 447. The answer filed on
behalf of Father and Son admitted that the Mercedes was being used by Son with Father’s knowledge and
permission for a family purpose. The accident occurred when Son was driving his younger sister and her
friend home from the mall.
        8
           We note that in Turner v. Burress, No. 02A01-9203-CV-00068, 1993 WL 8017, at *7 (Tenn. Ct.
App. Jan. 19, 1993), we described the family purpose doctrine as applying when “(1) the vehicle involved
was being maintained by the owner for the use and pleasure of the family group; and (2) at the time of the
injury it was being used in furtherance of that purpose and with the permission, either expressed or implied,
of the owner.” (emphasis added). However, we did not actually address the issue of whether the family
purpose doctrine is inapplicable when a vehicle is maintained solely for the use of the driver. Id.

                                                    -11-
Meinhardt, the family purpose doctrine was asserted against a father who had provided a
motorcycle for the exclusive use of his son in going to and from school. The father argued
that those facts were distinguishable from King for several reasons:

      (1) In [King] an automobile was the instrumentality; here a motorcycle. (2)
      There the machine had been purchased for the use of a family of several; here
      for the use of this son only. (3) There the family purpose was pleasure and
      recreation only; while here it was chiefly for transportation to and from school.
      (4) There the father was the unquestioned and exclusive owner; while here it
      is insisted that the machine was the property of the son.

Id. at 6 (emphasis added). The Court addressed these arguments as follows:

      Do these differences in the facts go to the principles applicable?

      (1) First, as to the character of the instrumentality. In King v. Smythe, Mr.
      Justice Lansden said: “It is true that an automobile is not a dangerous
      instrumentality so as to make the owner liable, as in the case of a wild animal
      loose on the streets; but, as a matter of practical justice to those who are injured,
      we cannot close our eyes to the fact that an automobile possesses excessive
      weight, that it is capable of running at a rapid rate of speed, and, when moving
      rapidly upon the streets of a populous city, it is dangerous to life and limb and
      must be operated with care.” All of this is equally true of a motorcycle.

      (2) And, the opinion proceeds, “If an instrumentality of this kind is placed in
      the hands of his family by a father,” or as truly, if placed in the hands of one
      member of his family, “for (3) the family's pleasure, comfort, and
      entertainment,” or even more certainly for the family's use in transportation to
      and from school, “the dictates of natural justice should require that the owner
      should be responsible for its negligent operation, because only by doing so, as
      a general rule, can substantial justice be attained. A judgment for damages
      against an infant daughter or an infant son, or a son without support and without
      property, who is living as a member of the family, would be an empty form.”

      It is plausibly insisted that the case of a single minor member of the family,
      going to school and driving a motorcycle, does not differ in its applicability to
      the reasoning and principles laid down in King v. Smythe from that of an
      automobile driven by an adult son of a family of several out for pleasure . . . .

Id. (emphasis added). However, when considering the fourth issue regarding ownership of

                                              -12-
the vehicle, the Court struggled with whether it was “materially controlling” that the
motorcycle was titled in the name of the son rather than the father. Id. Following a lengthy
discussion of the issue of ownership, the Court ultimately decided that, “however plausible,
as above shown, may be the view taken by the trial court and Court of Appeals that the family
purpose doctrine may be applied to the case before us, it must be conceded that some
extension of the application of this comparatively new and much criticized doctrine is
involved.” Id. at 7. As such, the Court found that liability could be imposed against the father
on another ground and did not rest its holding on the family purpose doctrine. Id.

        Despite the Court’s ultimate decision on other grounds, we find the Court’s discussion
of the issue before us instructive. The policies underlying the family purpose doctrine apply
when a vehicle “‘is placed in the hands of his family by a father,’ or as truly, if placed in the
hands of one member of his family.” Id. at 6 .

       Regarding the other element of the family purpose doctrine, not at issue here, that “the
family purpose driver must have been using the motor vehicle at the time of the injury in
furtherance of [a family] purpose with the permission, either expressed or implied, of the
owner,” Camper, 915 S.W.2d at 447 (emphasis added), Tennessee courts have held that “a
driver can be operating a vehicle for a family purpose ‘even if the driver is only using the
automobile for his own pleasure or convenience.’” Gray v. Mitsky, 280 S.W.3d 828, 831
(Tenn. Ct. App. 2008) (quoting Thurmon, 62 S.W.3d at 156). The family purpose doctrine
“is predicated on the assumption that the driver is implementing a ‘family purpose,’ even if
the driver is only using the automobile for his own pleasure or convenience.” Thurmon, 62
S.W.3d at 156. We believe the same reasoning should apply to the issue before us. A vehicle
can be maintained for a family purpose even if it is only intended for the general use and
convenience of one family member. This interpretation is not without support. See Calhoun
v. Eaves, 152 S.E.2d 805, 808 (Ga. Ct. App. 1966) (“It is essential that the automobile be
furnished by the head of the family for a family purpose. . . . The vehicle may be furnished,
however, for the use of less than all members of the family.”); 61 C.J.S. Motor Vehicles § 845
(“As a general rule, the family purpose doctrine applies only to the acts of members of the
family for whose use the vehicle is furnished. The vehicle may be furnished for the use of
fewer than all members of the family.”) In sum, the undisputed facts demonstrate that Father
maintained the Mercedes for the general use of Son, but that does not preclude application of
the family purpose doctrine. To the contrary, Father maintained the vehicle for a family
purpose within the meaning of the doctrine.

       Father also claims that the family purpose doctrine is inapplicable because he did not
personally benefit from Son’s use of the Mercedes, citing his testimony that he did not expect
Son to perform errands for him using the Mercedes. We note that Son testified that it was his
understanding that he was expected to perform family errands with the vehicle, and that he

                                              -13-
was provided with the vehicle so that he would not be dependent upon other family members
for transportation. Nevertheless, we conclude that this does not present a genuine issue of
material fact that precludes summary judgment. As previously discussed, the family purpose
doctrine’s reference to being engaged in the owner’s business does not mean that the driver
must use the vehicle to perform specific errands for the owner. Rather, it means that the
family member must use the vehicle consistently with the head of the household’s purpose for
purchasing it – the pleasure and convenience of the family. Henley, 2002 WL 100402, at *16.
The family purpose doctrine “is predicated on the assumption that the driver is implementing
a ‘family purpose,’ even if the driver is only using the automobile for his own pleasure or
convenience.” Thurmon, 62 S.W.3d at 156.

        Finally, Father argues that the family purpose doctrine is inapplicable as a matter of
law because his purpose for providing the Mercedes was to comply with the marital
dissolution agreement, not to provide pleasure or comfort to his family. He claims that he was
simply attempting to fulfill his contractual obligation and points out that if he had not, he
could have been held in contempt. While that may be true, we do not believe that because
Father was complying with the marital dissolution agreement, it can no longer be said that he
provided the car for the purpose of providing pleasure or comfort to the family. The marital
dissolution agreement, which Father agreed to just weeks before Son’s sixteenth birthday,
expressly states that it was entered into freely and voluntarily. Thus, the fact that Father
voluntarily agreed to provide Son a vehicle in the MDA does not mean that he did not do so
for the purpose of providing pleasure or comfort to the family.

                                      V.   C ONCLUSION

       For the aforementioned reasons, we conclude, based on the undisputed facts, that the
requirements of the family purpose doctrine are met and said doctrine applies to this case.
Accordingly, we reverse the trial court’s decision granting summary judgment to Father and
remand for entry of an order granting partial summary judgment to Plaintiff, as Father is
vicariously liable for the acts of Son based upon the family purpose doctrine. Costs of this
appeal are taxed to the appellee, Paul B. Hill, Sr., for which execution may issue if necessary.




                                                    _________________________________
                                                    ALAN E. HIGHERS, P.J., W.S.




                                             -14-